SEE, Justice
(concurring specially).
I concur in Chief Justice Nabers’s special concurrence. See Ex parte Lewis, 811 So.2d 485, 490-91 (Ala.2001)(See, J., dissenting)(“To the extent that Byrd [v. State, 763 So.2d 987 (Ala.Crim.App.2000) ] — and the line of similar cases — hold that failure of an indictment to allege an essential element of the charged offense is a per se jurisdictional defect, requiring that a conviction based on that indictment *1062be set aside, I would overrule Byrd and that line of cases.”).